IN THE SUPREME COURT OF THE STATE OF NEVADA


                      SHAC, LLC; D/B/A SAPPHIRE                              No. 85417
                      GENTELMEN'S CLUB, A NEVADA
                      LIMITED LIABILITY COMPANY;
                      JOHN LEE, AN INDIVIDUAL; PETER
                      FEINSTEIN, AN INDIVIDUAL; AND                                       •




                      DAVID MICHAEL TALLA, AN
                      INDIVIDUAL,                                               N011
                                          Appellants,
                                                                             CLFRK C
                                     vs.
                      NADINE RUSSO,
                                          Respondent.

                                          ORDER DISMISSING APPEAL

                                 Pursuant to the stipulation of the parties, and cause appearing,
                     this appeal is dismissed. The parties shall bear their own costs and attorney
                     fees. NRAP 42(b).
                                 It is so ORDERED.




                                                        CLERK OF THE SUPREME COURT
                                                        ELIZABETH A. BRow

                                                        BY:




                     cc:   Hon. Timothy C. Williams, District Judge
                           Janet Trost, Settlement Judge
                           Chesnoff & Schonfeld
                           The Palmer Law Firm, P.C.
 SUPREME COURT
                           Bighorn Law/Las Vegas
            OF             Eighth District Court Clerk
       NEVADA


CLERK'S ORDER

  1.   F.).17    •